Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone message left by Joseph Su on 5/4/21.

The application has been amended as follows: 

Cancel claims 5 and 6.



Statement of Reasons for Allowance
Claim 1 has been amended to incorporate the subject matter of previous claim 4, now cancelled, which was indicated in the office action mailed 1/21/21 as containing allowable subject matter. Claims 5-6, which no longer limit claims 2 and 3 in light of the 
Amended claim 1 recites a metal oxide content of 15 to 50% by weight. Tian discloses in section 2.2 on page 142 that the lanthanum-doped pillared clay is prepared by a method involving dispersing 500 g of bentonite clay into a pillaring solution comprising 500 mL of an 0.1L LaCl3 solution, therefore containing 0.05 mol of lanthanum, about 6.95 g, clearly an insufficient amount to provide a lanthanum oxide concentration of at least 15% when combined with 500 g of clay. It is also noted that de Castro discloses, in the right column of page 647, lanthanum oxide concentrations of about 4.00% and about 2.65%, again well outside the claimed ranges. It is noted that while the composite of Tian and de Castro also includes aluminum, Tian does not teach the use of aluminum oxide, and even if Tian were modified to use aluminum oxide, the 0.05 mol of aluminum (about 1.35 g) used in the method on page 142 of Tian is far below the amount necessary to supply a total amount of metal oxide to the composite within the claimed ranges. The prior art does not provide motivation for one of ordinary skill in the art to modify the composites of Tian and de Castro to increase the metal oxide concentration to the ranges recited in amended claim 1.
Claim 7 and its dependent claims, as well as claims 16-17, depend on claim 1 and additionally recite a method of preparing the two-dimensional clay based composite by roasting a mixture of the two-dimensional clay, metal hydroxide, and urea. The prior art, as exemplified by Tian and de Castro, does not disclose such a method. Both Tian and de Castro disclose preparing the composites by the simpler method of immersing the clay in aqueous solutions of the metal-containing compounds and stirring at room 3/urea mixture, treating SAz-1 with the microwaved mixture, and calcining the product at high temperature, but the method does not utilize a metal hydroxide starting material, and involves separately heating the AlCl3/urea mixture before it is brought into contact with the clay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771